Citation Nr: 9929993	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.   98-15 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from January 1969 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service-connection for 
schizophrenia.


FINDING OF FACT

The record does not contain any medical evidence that 
indicates the appellant's schizophrenia was present during 
service, or was manifested to a compensable degree within one 
year of service separation or is etiologically related to 
service.


CONCLUSION OF LAW

The claim for service-connection for schizophrenia is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to the showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  There are some disabilities, 
including schizophrenia, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).

The evidentiary assertions by the veteran are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

The appellant's service medical records are negative for 
schizophrenia.  In fact, his separation examination dated 
August 1970 indicates that he did not have any type of 
psychiatric abnormality.

Post service medical records include an April 1978 VA 
hospital summary report that indicates that the appellant had 
previously been hospitalized for psychiatric treatment for 
101 days ending in April 1976.  The final diagnosis was 
schizophrenia.  

A December 1984 VA psychiatric examination report reflects a 
diagnosis of schizophrenia.  

Treatment records received from the Memphis Mental Health 
Institute in October 1997 show that the appellant was 
hospitalized from March to April 1983.  The final diagnosis 
was residual schizophrenia.  Admission notes state that he 
had previously been treated at a VA hospital on three 
occasions, 1976, 1977 and 1979.  (The discharge summary 
states that he was first hospitalized "in 1966 at the 
Veteran's Hospital and was re-hospitalized at the Veteran's 
Hospital in 1977 and 1979."  This reference to an admission 
in 1966 appears to be a typographical error.  The appellant 
was not a veteran in 1966, and, further, the admission notes 
clearly state that the first VA hospitalization was in 1976, 
not 1966.)

The Board concludes that the appellant's claim for service-
connection for schizophrenia is not well grounded.  His 
service medical records are negative for schizophrenia, and 
the first post service medical evidence of schizophrenia 
dates from about six years after service.  There is no 
medical opinion that links schizophrenia to service.  Since 
there is no medical evidence that schizophrenia was present 
in service and no medical opinion linking schizophrenia to 
service, the claim is denied as not well grounded.

Moreover, the Board is satisfied that the obligation imposed 
by 38 U.S.C.A. § 5103 (West 1991) has been satisfied because 
the appellant was informed via a Statement of the Case of the 
evidence necessary to complete his application.  See Frazen 
v. Brown, 9 Vet. App. 235 (1996).  (VA's "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).  He has not put the Board on notice of any evidence 
necessary to complete his application and therefore likely to 
well ground the claim and


ORDER

Entitlement to service-connection for schizophrenia is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

